    Case 3:13-cv-01465-SRU Document 183 Filed 06/30/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT

                           DISTRICT OF CONNECTICUT

RICHARD REYNOLDS                      :      CIVIL NO. 3:13CV01465 (SRU)
                                      :
     v.                               :
                                      :
LEO ARNONE, ET AL.                    :      JUNE 30, 2021

                JOINT CONSENT MOTION FOR ORDER TO PAY
                 PLAINTIFF’S ATTORNEYS FEES AND COSTS

      The defendants, with the consent of the plaintiff, respectfully represent that the

parties have reached an agreement with regard to plaintiff’s demand for attorneys’ fees

and costs in connection with the litigation leading up to and including the Second

Circuit’s March 11, 2021 decision which,     in part, affirmed this Court’s injunction

order. See Reynolds v. Quiros, 990 F.3rd 286 (2d Cir. 2021). A copy of the proposed

Order is attached. Plaintiff's counsel, Attorney Dignam, has no objection and consents

to the granting of this motion directing the State of Connecticut to pay $135,000 to

Morningside Heights Legal Services, Inc.

                                      DEFENDANTS
                                      Commissioner Angel Quiros, et al.

                                      WILLIAM TONG
                                      ATTORNEY GENERAL


                                   BY:_/s/ Steven R. Strom________________
                                     Steven R. Strom
                                     Assistant Attorney General
                                     110 Sherman Street
                                     Hartford, CT 06105
                                     Federal Bar #ct01211
                                     E-Mail: steven.strom@ct.gov
                                     Tel.: (860) 808-5450
                                     Fax: (860) 808-5591
    Case 3:13-cv-01465-SRU Document 183 Filed 06/30/21 Page 2 of 2




                                   CERTIFICATION

      I hereby certify that on June 30, 2021, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of

the Court's electronic filing system. Parties may access this filing through the Court's

system.


                                        _/s/ Steven R. Strom____________________
                                        Steven R. Strom
                                        Assistant Attorney General
                                        110 Sherman Street
                                        Hartford, CT 06105
                                        Federal Bar #ct01211
                                        E-Mail: steven.strom@ct.gov
                                        Tel.: (860) 808-5450
                                        Fax: (860) 808-5591
